EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is entered into as of ________, 2006, between
Infe-Human Resources of New York, a Nevada corporation (the “Company”) and Felix
Pena (“Executive”).




RECITAL




The Company and Executive desire to enter into this Agreement to insure the
Company of the services of Executive, to provide for compensation and other
benefits to be paid and provided by the Company to Executive in connection
therewith, and to set forth the rights and duties of the parties in connection
therewith;




NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:




1.   Title; Duties.  The Company hereby employs Executive as Vice President of
Sales for Infe Human Resources of New York, Inc. and Executive hereby accepts
such employment, on the terms and conditions set forth herein. During the term
of this Agreement, Executive shall be and have the title, duties and authority
of Vice President of Sales for Infe Human Resources of New York, Inc. and shall
devote his entire business time and all reasonable efforts to his employment and
shall perform diligently such duties as are customarily performed by the Vice
President of Sales of companies the size and structure of the Company, together
with such other duties as may be reasonably required from time to time by the
Board of Directors of the Company or the Chairman of the Company.

      

2.  Term.   Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall begin on the date hereof and shall end at
11:59 p.m., local time, on March ___, 2008, provided, however, that the term of
this Agreement shall automatically renew for successive one year terms, unless
Executive or the Company gives written notice to the other not less than sixty
(60) days prior to March ___, 2008 or the expiration of any such one-year term
that he or it, as the case may be, is electing not to so extend the term of this
Agreement.  Notwithstanding the foregoing, the term of this Agreement shall end
on the date on which Executive’s employment is earlier terminated by him or the
Company in accordance with the provisions of Paragraph 7(a) below.




3.  Outside Interests.  Executive shall not, without the prior written consent
of the Company, directly or indirectly, during the term of this Agreement, other
than in the performance of duties naturally inherent to the business of the
Company and in furtherance thereof, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise; provided, however, that Executive may attend to outside investments,
and serve as a director, trustee or officer of, or otherwise participate in,
educational, welfare, social, religious and civic organizations so long as such
activities do not materially interfere with his full-time employment hereunder.




4.   Compensation.




1


(a)  Salary.  For all services he may render to the Company during the term of
this Agreement, the Company shall pay to Executive the following salary in those
installments customarily used in payment of salaries to the Company’s senior
executives (but in no event less frequently than monthly):




(i)  for calendar year 2006, a salary of fifty Thousand Dollars ($50,000);




(ii)  for the calendar year beginning on January 1, 2007, and for each calendar
year thereafter during the term of this Agreement, a salary determined by the
Compensation Committee, which in no event shall be less than the annual salary
that was payable by the Company to Executive under this Paragraph 4(a) for the
immediately preceding calendar year.

(b)  Commission.  

(i)

Executive shall be paid a commission of  2% on all "Express Staffing/Agency
Sales."  Said commission shall be paid within thirty (30) days after said sale
is consummated.  In the event that Executive is instrumental with any
"permanent" placement of an Executive level employment to an existing or new
account of “Express Staffing/Agency Sales”, the Company shall pay Executive a
placement fee equal to 20% of the Placement Fee earned by the Company at such
time that the Company receives the total fee from the client company

(ii)

Executive shall apply and all commissions earned as a result of the client “The
Candle Company” towards outstanding tax obligations with the Internal Revenue
Service which tax obligations were accrued prior to the effective date hereof.

(c)  Bonus.  Executive shall be entitled to participate in any bonus program
implemented by the Compensation Committee of the Board of Directors for the
Company’s senior executives generally, with pertinent terms and goals to be
established annually or otherwise by the Compensation Committee in its sole
discretion.




(d) Benefits.  Executive shall be entitled, subject to the terms and conditions
of the appropriate plans, to all benefits provided by the Company to senior
executives generally from time to time during the term of this Agreement.




(e)  Business Expenses.  Upon delivery of proper documentation therefor
Executive shall be reimbursed for all travel, hotel and business expenses when
incurred on Company business during the term of this Agreement.




(f)  Perquisites.  Executive shall be entitled to such perquisites, including
use of an automobile, as are provided by the Company to senior executives
generally from time to time during the term hereof.




5.  Executive Stock Awards Plan.  During the term of this Agreement, Executive
shall participate in any executive stock award plan the Company’s may adopt.








2







6.  Payment in the Event of Death or Disability.




(a)  In the event of Executive’s death or Disability during the term of this
Agreement, for a period equal to the lesser of (i) twelve (12) months following
the date of such death or Disability or (ii) the balance of the term that would
have remained hereunder at such date had Executive’s death or disability not
occurred, the Company shall continue to pay to Executive (or his estate)
Executive’s then effective per annum rate of salary, as determined under
Paragraph 4(a), and provide to Executive (or to his family members covered under
his family medical coverage) the same family medical coverage as provided to
Executive on the date of such death or Disability.

  

(b)  Except as otherwise provided in Paragraph 6(a), in the event of Executive’s
death or Disability Executive’s employment hereunder shall terminate and
Executive shall be entitled to no further compensation or other payments or
benefits under this Agreement, except as to any unpaid salary, bonus, or
benefits accrued and earned by him up to and including the date of such death or
Disability.




(c)  For purposes of this Agreement, Executive’s Disability shall be deemed to
have occurred after one hundred fifty (150) days in the aggregate during any
consecutive twelve (12) month period, or after ninety (90) consecutive days,
during which one hundred fifty (150) or ninety (90) days, as the case may be,
Executive, by reason of his physical or mental disability or illness, shall have
been unable to discharge his duties hereunder. The date of Disability shall be
such one hundred fiftieth (150th) or ninetieth (90th) day, as the case may be.
If the Company or Executive, after receipt of notice of Executive’s Disability
from the other, dispute that Executive’s Disability shall have occurred,
Executive shall promptly submit to a physical examination by the chief of
medicine of any major accredited hospital in the Tampa or Clearwater, Florida,
metropolitan area selected by the Company and, unless such physician shall issue
his written statement to the effect that in his or her opinion, based on his or
her diagnosis, Executive is capable of resuming his employment and devoting his
full time and energy to discharging his duties within thirty (30) days after the
date of such statement, such Disability shall be deemed to have occurred.




(d)  The payments to be made by the Company to Executive hereunder shall be
offset and reduced by the amount of any insurance proceeds (on a tax-effected
basis) paid to Executive (or his estate) from insurance policies obtained by the
Company other than insurance policies provided under Company-wide employee
benefit and welfare plans.




7.  Termination.




(a)  The employment of Executive under this Agreement:




(i) shall be terminated automatically upon the death or Disability of Executive;

              

 (ii) may be terminated for Cause at any time by the Company, with any such
termination not being in limitation of any other right or remedy the Company may
have under this Agreement or otherwise;





3




(iii)  may be terminated at any time by the Company without Cause with 30 days’
advance notice to Executive;




(iv)  may be terminated at any time by Executive with thirty (30) days’ advance
notice to the Company, and shall be terminated automatically if Executive does
not accept assumption of this Agreement by, or an offer of employment from, a
purchaser of all or substantially all of the assets of the Company, pursuant to
terms further described in Paragraph 25 hereof; or




(v)  may be terminated at any time by Executive if the Company materially
breaches this Agreement and fails to cure such breach within thirty (30) days of
written notice of such breach from Executive, provided that Executive has given
notice of such breach within ninety (90) days after he has knowledge thereof and
the Company did not have Cause to terminate Executive at the time such breach
occurred.

 

(b)  Upon any termination hereunder, Executive shall be deemed automatically to
have resigned from all offices and any directorship held by him in the Company,
unless the Company informs Executive otherwise.




 

(c)  Executive’s employment with the Company for all purposes shall be deemed to
have terminated as of the effective date of such termination hereunder (the
“Date of Termination”), irrespective of whether the Company has a continuing
obligation under this Agreement to make payments or provide benefits to
Executive after such date.




8.  Certain Termination Payments.




(a)  If Executive’s employment with the Company is terminated by the Company
without Cause or by Executive pursuant to Paragraph 7(a)(v), in either case
other than within two years after a Change in Control, the Company shall
(i) continue to pay to Executive the per annum rate of salary then in effect
under Paragraph 4(a) and provide him and his family with the benefits described
in Paragraph 4(c) then in effect (unless the terms of the applicable plans
expressly prohibit the continuation of such benefits after such termination and
cannot be amended, with applicability of such amendment limited to Executive, to
provide for such continuation, in which case the Company shall procure and pay
for substantially similar substitute benefits except for any pension or 401(k)
Plan benefit) for the balance of the term that would have remained hereunder had
such termination not occurred, and (ii) pay Executive on or before the thirtieth
day after the Date of Termination an amount equal to the product of (i) the
target bonus opportunity for the year in which such termination occurs times
(ii) the number of years for which a bonus opportunity would have been provided
to him under Paragraph 4(b) hereof had he remained employed hereunder for the
remainder of the term of this Agreement.

 

(b)  If Executive’s employment is terminated by the Company with Cause or is
terminated pursuant to Paragraph 7(a)(iv), Executive shall be entitled to no
further compensation or other payments or benefits under this Agreement, except
as to that portion of any unpaid sal





4




ary and benefits accrued and earned by him under Paragraphs 4(a) and 4(c) hereof
up to and including the Date of Termination.




9.  Change in Control Termination Payments.




(a)  Executive will be entitled to the compensation set forth in Paragraph 9(b)
hereof (the “CIC Compensation”) if his employment is terminated within two years
after a Change in Control (i) by the Company without Cause or (ii) by Executive
pursuant to Paragraph 7(a)(v) (either (i) or (ii), the “CIC Trigger”).
Notwithstanding the foregoing, Executive will not be entitled to CIC
Compensation in the event of a termination of his employment following a Change
in Control on account of his Death, Disability, Retirement, or termination by
him pursuant to Paragraph 7(a)(iv).




(b)  In the event of a CIC Trigger, Executive shall be entitled to the CIC
Compensation provided below:




(i)  In lieu of any further salary, bonus or other payments to Executive for
periods subsequent to the Date of Termination, the Company shall pay to
Executive not later than the tenth day following the Date of Termination a cash
amount equal to the sum of: (y) an amount equal to two times Executive’s annual
base salary in effect on the date of Termination (the “Base Salary”); and (z) an
amount equal to two times the sum of (A) the target bonus opportunity in the
year of such termination and (B) the contribution, if any, paid by the Company
for the benefit of Executive to any 401(k) Plan in the last complete fiscal year
of the Company.




(ii)  Until the earlier of Executive’s death or the end of the twelve (12) month
period following the Date of Termination, the Company shall arrange to provide
Executive life, health, disability and accident insurance benefits and the
package of “Executive benefits” substantially similar to those which Executive
was receiving immediately prior to the Date of Termination, or immediately prior
to a Change in Control, if greater, provided that Executive shall be obliged to
continue to pay that proportion of premiums paid by him immediately prior to the
Change in Control.




(iii)  The Company shall vest and accelerate the exercise date of all stock
options, if any, granted to Executive (the “Options”) that are unvested or not
exercisable on the Date of Termination, to the end that the Options shall be
immediately exercisable for the duration of their respective original terms.




(iv)  Executive shall have the right within one year following the later of the
Change in Control or the exercise of an Option to sell to the Company shares of
common stock acquired at any time upon exercise of such Option at a price equal
to the average of the closing sale prices of the common stock for the 30 trading
days ending on the date prior to the date of the Change in Control.




(c)  If the CIC Compensation hereunder, either alone or together with other
payments to Executive from the Company, would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended from time to time (the





5







“Code”)), such CIC Compensation shall be reduced to the largest amount that will
result in no portion of the payments hereunder being subject to the excise tax
imposed by Section 4999 of the Code or being disallowed as deductions to the
Company under Section 280G of the Code.




10.  Definitions.

     

(a) “Beneficial Owner” shall have the meaning provided in Rule 13d-3 promulgated
under the Exchange Act.

 

(b) “Cause” means:

(i)   Executive’s conviction of, or plea of “no contest” to, a felony;




(ii)  Executive’s willfully engaging in an act or series of acts of gross
misconduct that result in demonstrable and material injury to the Company; or




(iii) Executive’s material breach of any provision of this Agreement, which
breach has not been cured in all material respects within twenty (20) days after
the Company gives notice thereof to Executive.

 

(c) “Change in Control” occurs when:

 

(i)  any “Person” other than any trustee or fiduciary on behalf of any Company
benefit plan, becomes the “Beneficial Owner” of securities of the Company having
at least 25% of the voting power of the Company’s then outstanding securities
(unless the event causing the 25% threshold to be crossed is an acquisition of
securities directly from the Company); or




(ii)  the stockholders of the Company approve any merger or other business
combination of the Company, or any going private transaction subject to Rule
13e-3 of the rules and regulations promulgated under the Securities Exchange Act
of 1934, or any sale of all or substantially all of the Company’s assets in one
or a series of related transactions, or any combination of the foregoing
transactions (the “Transactions”); or




(iii)  within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Disinterested Directors”) cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company, with, for this purpose,
any director who was not a director at the beginning of such period being deemed
to be a Disinterested Director if such director was elected to the Board by, or
on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Disinterested Directors, so long as such
director was not nominated by a person who has entered into an agreement to
effect, or threatened to effect, a Change of Control.




(d)  “Person” shall have the meaning provided in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d) and 14(d) thereof, and shall include a “group” (as defined in
Section 13(d) of the Exchange Act).





6










(e)  “Retirement” shall mean voluntary, late, normal or early retirement under a
pension plan sponsored by the Company, as defined in such plan, or as otherwise
defined or determined by the Compensation Committee of the Board of Directors of
the Company with respect to senior executives of the Company generally.




  

11.  Certain Covenants

     

(a)  Noncompete and Nonsolicitation.  Executive acknowledges the Company’s
reliance on and expectation of Executive’s continued commitment to performance
of his duties and responsibilities during the term of this Agreement. In light
of such reliance and expectation, during the term hereof and for two (2) years
after termination of Executive’s employment and this Agreement under Paragraph 7
hereof, other than termination by Executive pursuant to Paragraph 7(a)(v),
Executive shall not, directly or indirectly, do or suffer any of the following:

   

(i)  Own, manage, control or participate in the ownership, management, or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the business of
the Company as and where conducted by it at the time of such termination;
provided, however, that the ownership of not more than five percent (5%) of any
class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;




(ii)  Solicit the employment of, assist in the soliciting the employment of, or
otherwise solicit the association in business with any person or entity of, any
employee, consultant or agent of the Company; or

 

(iii) Induce any person who is a customer of the Company to terminate said
relationship.




(b)  Nondisclosure; Return of Materials.  During the term of his employment by
the Company and following termination of such employment, Executive will not
disclose (except as required by his duties to the Company), any concept, design,
process, technology, trade secret, customer list, plan, embodiment or invention,
any other intellectual property (“Intellectual Property”) or any other
confidential information, whether patentable or not, of Company of which
Executive becomes informed or aware during his employment, whether or not
developed by Executive. In the event of the termination of his employment with
the Company or the expiration of this Agreement, Executive will return to the
Company all documents, data and other materials of whatever nature, including,
without limitation, drawings, specifications, research, reports, embodiments,
software and manuals that pertain to his employment with the Company or to any
Intellectual Property and shall not retain or cause or allow any third party to
retain photocopies or other reproductions of the foregoing.




(c)  Executive expressly agrees and understands that the remedy at law for any
breach by him of this Paragraph 11 may be inadequate and that the damages
flowing from such breach are not easily measured in monetary terms. Accordingly,
it is acknowledged that, upon





7







adequate proof of Executive’s violation of any provision of this Paragraph 11,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach and may withhold
any amounts owed to Executive pursuant to this Agreement. Nothing in this
Paragraph 11 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of this Paragraph 11 that
may be pursued by the Company.




(d)  If Executive shall violate any legally enforceable provision of this
Paragraph 11 as to which there is a specific time period during which he is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in such provision, then, in such event, such violation shall toll
the running of such time period from the date of such violation until such
violation shall cease.

  

(e)  Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Paragraph 11, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

 

12.  Withholding Taxes.  All payments to Executive hereunder shall be subject to
withholding on account of federal, state and local taxes as required by law.




13.  No Conflicting Agreements. Executive represents and warrants that he is not
a party to any agreement, contract or understanding, whether an employment
contract or otherwise, that would restrict or prohibit him from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.




14.  Severable Provisions. The provisions of this Agreement are severable and if
any one or more of its provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provision to the extent enforceable in any jurisdiction
nevertheless shall be binding and enforceable.




15.  Binding Agreement.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his heirs, personal
and legal representatives, executors, successors and administrators. The Company
may assign this Agreement to a purchaser (or an affiliate of a purchaser) of all
or substantially all the assets of the Company. As used in this Agreement, the
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its assets as aforesaid that becomes bound by all the terms and
provisions of this Agreement. If the Executive should die while any amounts are
still payable to him, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee, to the
Executive’s estate.





8










16.  Notices.  Notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth at the end
of this Agreement, or at such other address as such intended recipient hereafter
may have designated most recently to the other party hereto with specific
reference to this Paragraph 16.




17.  Consent to Jurisdiction.  Executive and the Company each irrevocably:
(i) submits to the exclusive jurisdiction of the Florida courts and the United
States district court(s) in Florida for the purpose of any proceedings arising
out of this Agreement or any transaction contemplated by this Agreement; (ii)
agrees not to commence such proceeding except in these courts; (iii) agrees that
service of any process, summons, notice or document by U.S. registered mail to a
party’s address as provided herein shall be effective service of process for any
such proceeding; and (iv) waives any objection to the laying of venue of any
such proceeding in these courts.




18.  Waiver of Jury Trial.  Each party waives, to the fullest extent permitted
by law, any right he or it may have to a trial by jury in respect of any suit,
action or proceeding arising out of this Agreement or any transaction
contemplated by this Agreement. Each party certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
this waiver; and acknowledges that he or it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Paragraph 18.




19.  Waiver.  The failure of either party to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision as
to any future violation thereof, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative and the waiver of any single remedy shall not constitute a
waiver of such party’s right to assert all other legal remedies available to it
under the circumstances.




20.  Miscellaneous.  This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be modified or
terminated orally. All obligations and liabilities of each party hereto in favor
of the other party hereto relating to matters arising prior to the date hereof
have been fully satisfied, paid and discharge. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom the same is sought to be enforced.

 

21.  Governing Law.  This Agreement shall be governed by and construed according
to the laws of the State of Florida.




22.  Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience and are not a part of this Agreement and shall not be
used in construing it.




23.  Enforcement Costs.  If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, court costs and all expenses even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to arbitration, appellate, bankruptcy and post-judgment proceedings),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled.     




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above




Infe-Human Resources, Inc.:




By:_______________________

Name:_____________________

Title:______________________










_________________________

Felix Pena





9





